Citation Nr: 1109392	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbar sprain, claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Army National Guard from August 1991 to September 1991.  He served on active duty from January 1997 to April 1997, from February 2003 to January 2004, and from October 2004 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part denied service connection for lumbar strain, claimed as degenerative disc disease.  

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board).  The hearing transcript is of record.  

The Board also notes that the Veteran was denied entitlement to individual unemployability (TDIU) in a January 5, 2010 rating decision.  The Veteran was notified of the decision in January 6, 2010.  However, in a statement received at the Board on January 14, 2011, the Veteran claimed that he was completely disabled and unemployable due to his claimed degenerative disc disease as well as his service-connected post-traumatic stress disorder and neurocardiogenic syncope associated with supraventricular tachycardia.  The new claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently diagnosed degenerative disc disease (DDD) of the lumbar spine is a result of several injuries to his back during service.  Specifically, he claims that he first injured his back in 1991, during basic training in the Army National Guard.  He claims he was discharged due to his back injury, and that during his reenlistment in the Army National Guard in 1997, he hurt his back again.  However, he claims that he did not report the injury for fear of being discharged again.  The Veteran also claims that he was involved in a motor vehicle accident in 1998 or 1999.  He claims that he had an MRI of his spine in 1999, following his motor vehicle accident, which showed evidence of DDD of the lumbar spine.  He also claims that the physician who conducted the MRI told him that the DDD that showed up at that time had to be the result of a previous injury and not the recent motor vehicle accident.  

The Veteran also contends that he injured his back again, in January 2005, during his third and final period of active duty service.  Finally, he claims that he had an MRI of his spine again in 2006, a few weeks after his discharge, which again showed evidence of DDD of the lumbar spine.  The Veteran contends that he has had continuous back pain since his injuries in1991 and 2005, and that as noted above, his currently demonstrated DDD of the lumbar spine is a result of those injuries.

Treatment records from the Clark County Memorial Hospital show that in March 1987, prior to his enlistment, the Veteran was injured in a bicycle accident and diagnosed as having a back contusion.  X-rays of the thoracic spine were normal with no evidence of fracture, dislocation or other abnormality.

Service treatment records show that there were no back problems noted at the time of the Veteran's enlistment for his first period of active duty service in December 1996.  

A May 1999 MRI of the lumbar spine conducted by the Veteran's physician, AD, showed evidence of a small bulge at L3-4, a central protrusion at L4-5 and a bulge at L5-S1.

The Veteran's spine was evaluated as normal on examination in February 2003, at the time of the Veteran's enlistment into his second period of active duty service.  During a December 2003 post-deployment examination, the Veteran complained of back pain, which he indicated had developed during his recent deployment.  

In January 2005, during his third and final period of active duty service, the Veteran complained of low back pain, secondary to jumping four feet from a truck cab three days prior and catching a three hundred pound gas tank as it was shifting off a jack the day before.  He was diagnosed at that time with a lumbar strain.  

The Veteran complained of recurrent back pain in February and March 2005, and his previously diagnosed back strain was noted.  His spine was evaluated as normal on examination in March 2005.  In May 2005, the Veteran complained of low back pain due to a 1998 motor vehicle accident.  On examination in June 2005, his spine was evaluated as normal.  However, on his June 2005 report of medical history, he noted that he had "back disease" in the L-4, L-5 and S-1.  An October 2005 Medical Evaluation Board report indicates that the Veteran had DDD of the lumbar spine due to a motor vehicle accident in 1998.

The Veteran was discharged from his last period of active duty service in March 2006.  He testified that in 2006, a few weeks after his discharge, he had another MRI of his spine which showed DDD.  There is no record of a 2006 MRI in the claims file.

During a July 2006 VA examination, an X-ray of the lumbar spine was normal.  He was diagnosed with DDD of the lumbar spine, by history.  VA outpatient treatment records show that a June 2007 MRI of the lumbar spine revealed evidence of DDD.  See outpatient treatment records from the VA Medical Center in Louisville, Kentucky.  Outpatient treatment records also show that the Veteran underwent a L4-5 microdiscectomy in February 2008 and L4-5 fusion surgery in May 2009.  See id.  During an April 2009 VA examination, the Veteran was again diagnosed with DDD by MRI, but the examiner opined that it was not a result of service as the reported back strain in January 2005 was acute and transitory.  He also indicated that the evidence suggested that the Veteran's noted DDD was a result of a motor vehicle accident in 1998.

The Veteran claims that he injured his back during basic training and active duty, and that he has had symptoms of low back pain since those injuries.  Service treatment records show that the Veteran reported back pain during his second period of service, and that he was treated for complaints of back pain and noted to have DDD during his third period of service.  In addition, private treatment records show evidence of a disability of the lumbar spine in 1999, prior to the Veteran's second period of service.  On VA examination in April 2009, a VA examiner opined that the Veteran's current DDD of the lumbar spine was not related to the acute symptoms noted in 2005; however, it does not appear that the pre-1998 history was considered.

An examination and opinion is needed to determine whether the Veteran's current back disability was incurred or aggravated during a period of active military duty 38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that during his September 2010 hearing, the Veteran reported that he was seen once a month at VA for his low back disability.  The claims folder does not contain VA treatment records for the period since September 2010.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

The Veteran also reported during his hearing and in his October 2006 notice of disagreement, that he had an MRI performed by a private doctor in March 2006, three or four weeks after his discharge, which showed evidence of DDD.  He claimed that he submitted a copy of the March 2006 MRI, but it is not currently associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

As it appears that there may be available private medical records that are not currently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Louisville, Kentucky of treatment for the Veteran's low back disability since September 2010.

2.  Take the necessary steps to obtain any records of a March 2006 MRI of the spine, in accordance with 38 C.F.R. § 3.159(e)(2).  The Veteran is advised that to obtain these records, it may be necessary for him complete an authorization for their release.

If the Veteran fails to provide necessary releases, advise him that he may obtain and submit the records himself.

3.  Afford the Veteran an examination to determine the etiology of any current back disability.  The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any back disability found, including any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was the result of a disease or injury incurred during any of the Veteran's periods of active service, or if arthritis is diagnosed, whether it was manifested within one year of the Veteran's discharge from service in March 2006.  The examiner should consider the history and contentions noted in the body of this remand.

The examiner should also provide an opinion as to whether a back disability clearly and unmistakably existed prior to any of the Veteran's periods of active service and was clearly and unmistakably not aggravated during active duty (i.e. there was no increase in underlying disability).

The examiner should also provide an opinion as to whether any diagnosed back disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

4.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

